FILED
                            NOT FOR PUBLICATION                              DEC 06 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-50173

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00362-ODW

  v.
                                                  MEMORANDUM*
LIONEL ALVAREZ, a.k.a. Frog, a.k.a.
Frogdog,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Lionel Alvarez appeals from the district court’s judgment and challenges the

189-month sentence imposed following his guilty-plea conviction for conspiracy to

possess with intent to distribute and to distribute cocaine, in violation of 21 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 846. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Alvarez contends that his sentence is substantively unreasonable in light of

his circumstances, including his learning disability and nonviolent history, and

because the sentence is greater than necessary to achieve the goals of sentencing.

The district court did not abuse its discretion in imposing Alvarez’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including Alvarez’s prior drug trafficking

conviction and the seriousness of the offense. See id.

      AFFIRMED.




                                          2                                     12-50173